VICKERY, J.
This cause arose in the Municipal Court of Cleveland. Said court permitted Ernest Jol*251les when on the stand, to refresh his memory from a copy of the statement of defense used-in' the trial.
Attorneys — Sanders, Monahan & Sanders for Koller Bros.; Hedrick & Hedrick for Jolls; all of Cleveland.
Counsel for Koller Bros, objected to this copy being shown to witness. The Court overruled this objection, and counsel saved the exception.
The Court of Appeals held:
' It is prejudicial error to permit a witness to refresh his memory from copies of the pleadings.
Judgment reversed.